DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/27/2019 and 10/15/2019 have been reviewed and are being considered by the examiner 
Allowable Subject Matter
Claims 1-20 are allowable.  The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, Fund et al. (US20180033109) discloses: A communication system for pursuing a target (Paragraph 00014; discloses a system designed for pursuing a criminal target), the system comprising: an electronic processor configured to develop a first identifier for the target,(Paragraph 0014 and 0046; discloses the determination of the identification of  the target via their set of target locations and/or through a first set of geographical identifiers related to the target) determine a breaking junction and an intercept point associated with a cornering route, determine a geographical area associated with at least one possible target flee route for the target based on a cornering time for a pursuit asset to arrive at the intercept point, (Paragraph 0038; discloses the determination of a geographical area based on potential routes that the target could take and multiple temporal factors which can be used to determine an intercept point for the target of interest)
In an analogous field of endeavor Kolar et. al (US8457354) discloses: determine a second identifier for an object within the geographical area, (Paragraph 0027; discloses the determination of a second identifier for a second character within a certain location) develop a discrimination factor representing a degree of differentiation of the first identifier from the second identifier, (Paragraphs 0027 and 0046; discloses the determination of differentiation between the first and the second identified characters of interest).
However, none of the cited prior art references, alone or in combination,  provides the proper means of motivation necessary to teach the following disclosed characteristics of the claim: predict whether the discrimination factor will exceed a threshold when the pursuit asset arrives at the breaking junction, wherein the discrimination factor exceeds the threshold when the development of the first identifier allows the target to be differentiated from the object within the geographical area, and in response to the discrimination factor exceeding the threshold, notify the pursuit asset to break pursuit of the target at the breaking junction to execute the cornering route.  Accordingly, claim 1 is allowable. Claims 2-14 are, therefore, also rendered allowable due to their dependency upon claim 1. Claim 15 states language that is similar to the limitations recited in claim 1, therefore it, and its dependent claims 16-20, are also rendered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Frangiadakis (US20150281653) discloses a method suitable for police officers that improves methods of tracing and retrieving a target or criminal from within a geographical area.

Jia (CN106682612) discloses a method for identifying two potential characters within a set location so as to ensure accurate target identification

Doyle (US20120268269) discloses a method of discerning potential predators from amongst the midst of innocent bystanders to the advantage of police officers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662